Citation Nr: 1430789	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  12-32 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for sinusitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1980, March 2003 to March 2004, and from November 2008 to January 2009; he had additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by which the Department of Veterans Affairs (VA) Regional Office (RO), in pertinent part, denied entitlement to the benefits sought herein.

In June 2014, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge via video teleconference.  A transcript of the hearing has been associated with the record.


FINDINGS OF FACT

1.  The evidence is in relative equipoise, meaning about evenly balanced for and against the claim, as to whether the Veteran's low back disability had its onset during a period of active duty.  

2.  The evidence is in relative equipoise, meaning about evenly balanced for and against the claim, as to whether the Veteran's left ankle disability had its onset during a period of active duty.

3.  The evidence is in relative equipoise, meaning about evenly balanced for and against the claim, as to whether the Veteran's chronic sinusitis had its onset during a period of ACDUTRA.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the criteria are met for entitlement to service connection for a low back disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  Resolving all reasonable doubt in his favor, the criteria are met for entitlement to service connection for a left ankle disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  Resolving all reasonable doubt in his favor, the criteria are met for entitlement to service connection for sinusitis.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

Certain of the service treatment records (STRs) appear to be missing.  In May 2011, the RO made a formal finding regarding the unavailability of the complete STRs.  In May 2012, the RO made a formal finding regarding the unavailability of STRs from North Island Naval Hospital and Balboa Naval Hospital for the period between December 1, 1993 to March 31, 1994 as well as STRs from the Ft. Knox base hospital from May 1, 1979 to July 31, 1980.  The law provides that when, through no fault of the Veteran, records under the control of the Government are unavailable, the obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  To this end, VA must advise the Veteran of his right to support his claim and try and compensate for this missing evidence by submitting alternate sources of evidence, including service medical or personnel statements, or lay evidence such as "buddy" affidavits or statements.  Id.; see also 38 C.F.R. § 3.159(e).  See, too, Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that this heightened duty also includes the obligation to search for alternative records, such as by having the Veteran complete and return VA Form 13055 allowing for the search for evidence from the National Archives and Records Administration (NARA) or for extracts or other evidence from the Surgeon General's Office (SGO)).

The Board must also point out, however, that the O'Hare precedent does not raise a presumption that the missing medical records, if available for consideration, necessarily would support the claim.  That is to say, missing STRs do not lower the threshold for an allowance of a claim; there is no reverse presumption for granting a claim.  The legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996).  The case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit-of-the-doubt doctrine, to assist the claimant in developing the claim, and to explain its decision when a claimant's medical records have been lost or destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Thus, missing STRs, alone, while indeed unfortunate, do not obviate the need for the Veteran to still have competent and credible evidence supporting his claim for service connection by suggesting a correlation between his claimed condition and his military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore, 1 Vet. App. at 406 and O'Hare, 1 Vet. App. at 367).

The Board has reviewed the record as well as the Veteran's June 2014 hearing testimony.  The Board has found no material inconsistencies or other factors that would lead it to question the Veteran's credibility.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).  The Board, therefore, credits the Veteran's assertions regarding the issues on appeal.  The Board will address the Veteran's contentions as necessary hereinbelow.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes active duty and any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury, though not also disease, incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. §§ 101(21), (22), (24), 106 (West 2002); 38 C.F.R. § 3.6(a), (d) (2013).  See also Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  VA's General Counsel has interpreted that it was the intention of Congress when it defined "active service" in 38 U.S.C.A. § 101(24) to exclude INACDUTRA during which a member was disabled or died due to nontraumatic incurrence or aggravation of a disease process. VAOPGCPREC 86-90.

Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year and is sometimes referred to as "weekend warrior" training.  These drills are deemed to be part-time training.

Generally, an individual who has only Reserve or National Guard service (ACDUTRA or INACDUTRA with no active duty) is not a Veteran as legally defined.  In the service-connection context, for example, this means that the presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307, applicable to active duty, would not apply to ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 1111, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Thus, service connection on a presumptive basis is not available where the only service performed is ACDUTRA or INACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40 (2010) and Biggins v. Derwinski, 1 Vet. App. 474, 476-78 (1991).

So to establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The mere fact that a claimant has established status as a "Veteran" for other periods of service (e.g., the Veteran's prior period of active duty) does not obviate the need to establish that he is also a "Veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Similarly, in order for him to achieve "Veteran" status and be eligible for service connection for disability claimed during his inactive service, the record must establish that he was disabled from an injury (but not disease) incurred or aggravated during INACDUTRA.  See Id.; Paulson, 7 Vet. App. at 470.

As to his back, the Veteran complained of low back pain in April 1985 and received treatment for that condition.  Over many years and numerous reports of medical history, the Veteran either explicitly denied or failed to mention low back problems.  The June 2014 hearing testimony reflects that he did not report back problems because he wanted to continue to serve and did not wish to be disqualified from service due to physical problems.  The Board finds the Veteran's assertions in this regard credible.  Madden, supra.

The Veteran was afforded a VA medical examination in August 2012.  The Veteran reported back trouble due to the type of heavy lifting necessitated by his military occupational specialty (MOS).  The August 2012 VA examiner diagnosed a strained lumbar spine, degenerative joint disease of the lumbar spine, and radiculopathy of the right sciatic nerve with inter vertebral disc syndrome.  After an examination and interview of the Veteran and an apparent review of the record, the VA examiner opined that the Veteran's current low back disability was at least as likely as not related to service.  The VA examiner explained that the Veteran's MOS of Material Management Craftsman was consistent with the Veteran's claims of injuring his back while replacing hydraulic pumps and cranes and his assertions regarding continuing symptoms thereafter.  The examiner also stated that one of the reasons he opined as he did was because there was no evidence of any low back injuries outside of a period of service.  The Veteran, however, did sustain a low back injury unrelated to service, as he indicated in his June 2014 hearing testimony.  The Board finds, however, that such a discrepancy in the August 2012 opinion immaterial owing to the Veteran's statements of low back symptomatology predating the non-service accident.  

Curiously, the RO sought another medical opinion following the one obtained in August 2012.  The September 2012 VA examiner reached a conclusion different from that of the August 2012 VA examiner.  The September 2012 opinion is not more thorough than that provided in August 2012 and not based on evidence unavailable to the August 2012 VA examiner.  As such, both opinions are equally probative.  In such a situation, when the evidence for and against the claim is in relative equipoise, the Board must rely upon the evidence more favorable to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The favorable evidence indicates a relationship between the Veteran's in-service MOS-related activities and a current low back disability.  As such, service connection for the claimed low back disability is granted.  38 C.F.R. § 3.303.

The Veteran contends that he sprained his left ankle in 1980 while jogging.  STRs from 1980 are missing; the Board, however, finds no reason to doubt the Veteran's recitation of events, and finds that he did sprain his left ankle during service in 1980.  Madden, supra.  The Veteran did not report any left ankle problems on numerous reports of medical history completed after 1980.  The Board, however, credits the Veteran's hearing testimony regarding a reluctance to identify physical problems, as he wished to remain qualified for duty.  Madden, supra.  

In August 2012, the Veteran was afforded a VA medical examination.  The examiner diagnosed a history of a sprained ankle in 1980 as well as left ankle osteoarthritis.  After examining the Veteran, interviewing him, and an apparent review of the record, the examiner opined that the current left ankle disability was related to the sprain in service.  The examiner explained that the Veteran's reported left ankle sprain coupled with evidence of unilateral ankle osteoarthritis on the left led him to conclude that the current disability was related to an in-service injury.  

The RO sought another medical opinion following the one obtained in August 2012.  The September 2012 VA examiner reached a conclusion different from that of the August 2012 VA examiner.  The September 2012 opinion is not more thorough than that provided ion August 2012 and not based on evidence unavailable to the August 2012 VA examiner.  As such, both VA medical opinions are equally probative.  In such a situation, when the evidence for and against the claim is in relative equipoise, the Board must rely upon the evidence more favorable to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  The favorable evidence indicates a relationship between the Veteran's in-service left ankle sprain current left ankle osteoarthritis.  As such, service connection for the claimed left ankle disability is granted.  38 C.F.R. § 3.303.

The Veteran indicated that he had sinusitis in the medical history report he completed on enlistment.  However, on enlistment medical examination, no sinusitis was found.  The Board finds, therefore, that the presumption of soundness attaches.  38 C.F.R. § 3.304(b) (2013).  Indeed, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable (obvious and manifest) evidence indicates the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See generally 38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b).  

The Veteran contends that his sinusitis had its onset during a period of ACDUTRA when he worked in a facility with an old venting system.  On VA examination in August 2012, the examiner diagnosed chronic sinusitis based on a history provided by the Veteran, a physical examination, and an apparent review of the record.  The examiner opined in essence that the Veteran's chronic sinusitis was at least as likely as not related to that period of ACDUTRA because the Veteran's symptoms began at that time and because he necessitated over-the-counter medication to treat the same symptoms, now identified as sinusitis, ever since.  

The RO sought another medical opinion following the one obtained in August 2012.  The September 2012 VA examiner reached a conclusion different from that of the August 2012 VA examiner.  The September 2012 opinion is not materially more thorough than that provided in August 2012 and not based on evidence unavailable to the August 2012 VA examiner.  As such, both VA medical opinions are equally probative.  In such a situation, when the evidence for and against the claim is in relative equipoise, the Board must rely upon the evidence more favorable to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  The favorable evidence indicates a relationship between the Veteran's in-service sinus symptoms and currnet chronic sinusitis.  As such, service connection for the claimed sinusitis is granted.  38 C.F.R. § 3.303.


	(CONTINUED ON NEXT PAGE)







ORDER

Service connection for a low back disability is granted.

Service connection for a left ankle disability is granted.

Service connection for sinusitis is granted.



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


